                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JEREMY REED,                               §
     Plaintiff,                            §
                                           §
v.                                         §       Case No. 3:18-cv-3377-K
                                           §
QUICKEN LOANS, INC.,                       §
    Defendant.                             §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The   Court   has   under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

September 3, 2019. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

       SO ORDERED.

       Signed September 18th, 2019.




                                       __________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE




                                          1
